  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA            )
                                    )            CRIMINAL ACTION NO.
      v.                            )                2:12cr48-MHT
                                    )                    (WO)
JOSEPH SANDERS                      )

                                 ORDER

       Upon    consideration     of        the    probation   officer’s

petition for early termination of supervised release

and the included memorandum describing defendant Joseph

Sanders’s       compliance   with       all      terms   of   supervised

release, his gainful employment, stable residence, and

his low risk of future criminal activity, and based on

the        government’s   lack        of      opposition      to   early

termination, it is ORDERED that:

       (1) The petition (doc. no. 652) is granted.

       (2) Defendant Joseph Sanders’s term of supervised

release is terminated effective immediately and he is

discharged.

       DONE, this the 18th day of December, 2019.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
